Case 6:20-cv-00454-ADA Document 31-17 Filed 10/02/20 Page 1 of 3




                 EXHIBIT 1
                  Case 6:20-cv-00454-ADA Document 31-17 Filed 10/02/20 Page 2 of 3
10/1/2020                                                                                  Flights


                                                                                                                                                         Sign in



              Round trip            1 passenger        Economy


                 Kailua-Kona KOA                           Austin AUS                             Fri, Oct 30                 Tue, Nov 3



                             Bags            Stops           Airlines             Price         Times           Connecting airports             More




                                                                                           Date grid            Price graph            Nearby airports




                           Travel update
                           Coronavirus (COVID-19) may impact travel.¶See travel advice




              Best depaing ights
                                                        Additional bag
                                                                     g fees and other fees may apply.                                      Sort by:



                           11:15 PM – 9:04 PM+1                          16h 49m           2 stops                                  $452
                           United                                        KOA–AUS           SFO, IAH                              round trip



                           11:15 PM – 2:25 PM+1                          10h 10m           1 stop                                   $492
                           United                                        KOA–AUS           1h 37m SFO                            round trip



                           10:35 PM – 2:00 PM+1                          10h 25m           1 stop                                   $562
                           American                                      KOA–AUS           2h 11m PHX                            round trip




                           Prices are currently typical for your trip.                                                            Details




              Other depaing ights

                           9:15 AM – 11:17 AM+1                          21h 2m            2 stops                                  $452
                           Uni… · Operated by Mesa Airlines DBA Un… KOA–AUS                SFO, IAH                              round trip



                           9:15 AM – 2:25 PM+1                           24h 10m           1 stop                                   $452
                           United                                        KOA–AUS           15h 36m SFO                           round trip



                           9:50 PM – 1:24 PM+1                           10h 34m           1 stop                                   $522
                           Unit… · Operated by Skywest DBA United … KOA–AUS                1h 35m DEN                            round trip



                           10:35 PM – 5:34 PM+1                          13h 59m           3 stops                                  $543
                           A…   · Operated by Skywest Airlines as A…     KOA–AUS           PHX, ABQ, DFW                         round trip



                           3:22 PM – 1:20 PM+1                           16h 58m           1 stop                                     $631
                           Alaska                                        KOA–AUS           7h 3m SEA                             round trip



                           4:15 PM – 11:34 AM+1                          14h 19m           2 stops                                    $671
                           Hawaiian, American                            KOA–AUS           HNL, DFW                              round trip



https://www.google.com/flights?lite=0#flt=KOA.AUS.2020-10-30*AUS.KOA.2020-11-03;c:USD;e:1;sd:1;t:f                                                                 1/2


                                                                                                                                                      Exhibit 14, Page 1
                   Case 6:20-cv-00454-ADA Document 31-17 Filed 10/02/20 Page 3 of 3
10/1/2020                                                                                  Flights
                                                        +1
                           7:03 PM – 2:00 PM                               13h 57m          2 stops                              $671
                           Hawaiian, American                              KOA–AUS          HNL, PHX                       round trip                 Sign in


                           7:03
                           7 03 PM – 2 00 PM+1
                                     2:00                                  13h 57
                                                                               57m          2 stops                              $671
                           Hawaiian, American                              KOA–AUS          HNL, PHX                       round trip



                           11:15 PM – 2:59 PM+1                            10h 44m          1 stop                               $827
                           United, A… · Operated by Horizon Air as A… KOA–AUS               2h 12m SFO                     round trip



                           7:20 PM – 2:30 PM+1                             14h 10m          2 stops                            $1,065
                           Hawaiian, Delta                                 KOA–AUS          HNL, LAX                       round trip



                           9:40 PM – 3:43 PM+1                             13h 3m           2 stops                            $1,577
                           Alaska, Amer… · Operated by American A… KOA–AUS                  SEA, DFW                       round trip


                           49 more flights




              Hotels in Austin
              Nightly prices for 1 guest Oct 31–Nov 3                                                                          Search for hotels

                                    JW Marriott
                                                                                     Hilton Austin                             Fairmont Austin
                                    Austin
                                                                                     4.4             (4128)                    4.5           (3039)
                        $155        4.6            (5485)                   $131                                    $150




              Explore more destinations from Kailua-Kona




                     Flights              Language · English                  Country · United States         Currency · USD



            Find the cheapest and best flight for you.

            About Google        Privacy & Terms              Help Center and Consumer Information

            Displayed currencies may differ from the currencies used to purchase flights. Learn more.




https://www.google.com/flights?lite=0#flt=KOA.AUS.2020-10-30*AUS.KOA.2020-11-03;c:USD;e:1;sd:1;t:f                                                              2/2


                                                                                                                                              Exhibit 14, Page 2
